UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1861


SANDRA MARIE JOHNSON,

                Plaintiff - Appellant,
          v.

MCNAIRY & ASSOCIATES;      JIM   AND    JEANNE   LLC;   JIM   MCNAIRY;
JEANNE MCNAIRY,

                Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cv-01043-TDS-LPA)


Submitted:   November 20, 2012                Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,      and   SHEDD   and   FLOYD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Sandra Marie Johnson, Appellant Pro Se.    Denis E. Jacobson,
Martha Richardson Sacrinty, TUGGLE, DUGGINS & MESCHAN, PA,
Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sandra   Marie   Johnson       seeks    to   appeal    the   district

court’s    order   dismissing    her     civil       action.    We    dismiss     the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on June 6, 2012.         The notice of appeal was filed on July 13,

2012.     Because Johnson failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions     are     adequately      presented     in   the

materials     before   this    court   and     argument     would    not    aid   the

decisional process.

                                                                           DISMISSED




                                         2